department of the treasury internal_revenue_service attn mandatory review mc dal tax_exempt_and_government_entities_division commerce st dallas tx date date number release date uil code dear employer_identification_number person to contact id number contact numbers in a determination_letter dated november 19xx you were held to be exempt from federal_income_tax under sec_501 c of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 c of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 c of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on november 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 c of the code you are required to file form_1120 u s_corporation income_tax return for year ending december 20xx with the ogden service_center in addition for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call1-877-777-4778 if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation sincerely paul a marmolejo acting director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examination sec_11 commerce street mc4900dal dallas tx date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers manager's name id number manager's contact number response due_date certified mail- return receipt requested dear why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree if you agree with our findings please sign the enclosed form 6018-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status if we don't hear from you if we don't hear from you within calendar days from the date of this letter we'll process your case based on the recommendations shown in the report of examination and this letter will become final effects of revocation letter 3610-r catalog number 59432g in the event of revocation you'll be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter if you and appeals don't agree on some or all of the issues after your appeals_conference or if you don't request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you're considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service tas tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven't been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty too for more information go to wwwjrs goy adyocate if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter 3610-r catalog number 59432g thank you for your cooperation enclosures report of examination form 6018-a publication publication sincerely margaret von lienen director eo examinations letter 3610-r catalog number 59432g form 886-a rev date name of taxpayer issue explanations of items tax identification_number schedule number or exhibit year period ended 20xx whether exemption as an organization described within internal code sec_501 c given it does not operate for fraternal purposes is not operated under the lodge_system and does not devote its entire net_earnings to exclusively charitable or fraternal purposes hereinafter referred to as organization continues to qualify for facts the c of the code according to its charter of incorporation the organization was formed for the purpose of received exemption november 19xx as a fraternal_organization described in it also states tha t - - - - - - - - - - - - - - - - - - - - - - - is a membership_organization comprised of two officers board members the the organization holds title to the property and handles the day to day operations of the facility on ____________ ultimately insuring the building is usable by the _________ '------ all social functions that take place at the facility are run by the the organization does not participate or organize these functions according to the organizations financial documents provided during the audit the organization is not performing any exempt_activities the organization does not devote all of its earnings to certain specified purpose essentially religious charitable educational scientific literary or fraternal purposes the organizations membership is comprised of members that are members of the membership from the the organization does not have its own separate the membership is one in the same form 886-a catalog number ow page_1_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx the main source_of_income for the organization is investment_income the organization as of december 20xx has dollar_figure account the organization receives no income from members the organization does not have a parent organization and retains earnings and income from year to year investment in a based on the organizing documents provided the organization was unable to show that they are under a parent or have rules governed by a parent organization during the onsite visit with the organization an initial interview was held where the history and activities were discussed according to _________ board_of director member the organization was created in order to prevent assets accumulated by the from being taken by other third parties treasurer and is a separate_entity formed many years in order to prevent assets accumulated by the ____ _ an affidavit received september 20xx states that while the ______________ the ago by members of the from being raided and taken by the the deposit accounts of which primarily treat contributions donations to the the fire occurring in june 20xx and the damages from such fire have been mitigated so that the _____ intends to resume producing income from rental of such building are dedicated by its members to support the ____ _ suffered the loss of part of its building from a or other third party entities the assets including and further donations to the makes both direct is an affiliate of and the through the according to the organizations disbursement journal as illustrated below the net_earnings are not exclusively devoted to charitable or fraternal purposes based on the disbursement journal the organization made a dollar_figure and all other expenses are for overhead there is no indication that the net_earnings are exclusively devoted to charitable or fraternal purposes donation to the form 886-a catalog number ow page_2_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx sec_501 c of the code exempts from federal_income_tax domestic_fraternal_societies orders or associations operating_under_the_lodge_system the net_earnings of which are devoted exclusively to religious charitable scientific literary educational and fraternal purposes and which do not provide for the payment of life sick accident or other_benefits sec_1 c -1 of the regulations explain that certain fraternal beneficiary societies for taxable years beginning after date an organization will qualify for exemption under sec_501 if it is a domestic fraternal beneficiary society order or association described in sec_501 and the regulations thereunder except that it does not provide for the payment of life sick accident or other_benefits to its members and devotes its net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes fraternal means a common tie or goal a common tie required more than just engaging in social activities even if members of an organization enjoy a common tie or goal the organization does not serve a fraternal purpose unless its members engage in fraternal activities fraternal activities and benefits must be primary form 886-a catalog number 20810w page_3_ publish no irs gov department of the treasury-internal revenue service form886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx one of the requirements for tax exempt status for a fraternal_organization is operating_under_the_lodge_system this means carrying on activities under a form of organization that is comprised of local branches chartered and generally supervised by a parent organization but are largely self governing the local branches called lodges councils or chapters must be separately organized and self-governing but operated under the general control and supervision of the parent lodge and subject_to its rules laws and edicts the member of a fraternal society must have a common fraternal bond in order to have a common fraternal bond the members must have adopted the same or very similar calling avocation profession or be working in unison to accomplish some worth objective or common cause revrul_81_117 1981_1_cb_346 states an organization that does not conduct any fraternal activities or operate under the lodge_system but does operate exclusively for the benefit of members of certain related domestic_fraternal_societies operating_under_the_lodge_system does not qualify for exemption under sec_501 c of the code the reference in sec_1 c -1 a of the regulations to the description offraternal beneficiary societies found in sec_501 c of the code and the regulations thereunder is directed at the fraternal and lodge_system characteristics which organizations described in sec_501 c and c have in common the reference does not incorporate the subcategory of organizations which operate for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system in its definition of a domestic fraternal_organization under sec_501 c since that subcategory was added to a predecessor of sec_501 c to cover the separately organized insurance branches of the fraternal beneficiary societies it does not apply to sec_501 c organizations which cannot provide insurance or other_benefits to their members furthermore even though the subject organization is operating for the exclusive benefit of the members of certain related fraternities themselves operating_under_the_lodge_system it does not operate under the lodge_system or conduct any fraternal activities an organization that does not conduct any fraternal activities or operate under the lodge_system but does operate exclusively for the benefit of the members of certain related domestic_fraternal_societies themselves operating_under_the_lodge_system does not qualify for exemption from federal_income_tax under sec_501 c of the code taxpayer's position the taxpayer's position has not been determined at this time form 886-a catalog number ow page____ _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx government's position is not eligible for exemption under c of the code as a domestic the fraternal society order or association sec_501 c of the code exempts from federal_income_tax domestic_fraternal_societies orders or associations operating_under_the_lodge_system the net_earnings of which are devoted exclusively to religious charitable scientific literary educational and fraternal purposes and which do not provide for the payment of life sick accident or other_benefits the organization does not meet the requirements of an organization described in sec_501 c members of the organization do not have a common fraternal bond the members do not adopt the same of very similar calling avocation profession or are working in unison to accomplish any worthy objective or common cause the organization has not been operating for religious charitable scientific literary educational and fraternal purposes nor has the organization devoted its net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes the purpose of the organization is the scope of their stated mission is outside the allowed for fraternal society order or association exempt under c of the code as their organizing document does not meet the organizational_test required for exemption under c of the code the organization does not qualify for exemption under this code section ii the term fraternal is used to describe an organization that is in the pursuit of a common object calling or profession these types of endeavors usually have a tendency to create a brotherly feeling among those who are thus engaged the activities rituals ceremonies and regalia are evidence of fraternal activities- you will not find any of there with the meetings are held or when new members are initiated also the organization does not have its own membership instead it considers the organization does not have any rites or rituals when the members as their members does not have any fraternal an organization is operating_under_the_lodge_system if it operates under the general control and supervision of a parent lodge and is subject_to the laws and edicts of the parent lodge it is generally understood that such an organization holds regular meetings at a designated place adopts a representative form of government and performs its work according to a ritual form 886-a catalog number 20810w page_5_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx revrul_81_117 c b states an organization that does not conduct any fraternal activities or operate under the lodge_system but does operate exclusively for the benefit of members of certain related domestic_fraternal_societies operating_under_the_lodge_system does not qualify for exemption under sec_501 c of the code any fraternal activities or operate under the lodge_system does not conduct conclusion in the case of organization described in sec_501 of the code because it is not entitled to exemption from federal_income_tax as an you are not operated for fraternal purposes you are not operated under the lodge_system you do not devote your entire net_earnings to exclusively charitable or fraternal purposes consequently january 20xx please file u s_corporation income_tax return form_1120 for tax periods ending december 20xx as well as subsequent years exemption from federal_income_tax is being revoked starting form 886-a catalog number ow page__ __ publish no irs gov department of the treasury-internal revenue service
